Appellant was convicted of assault to murder, and his punishment fixed at ten years in the penitentiary.
There are no bills of exception in the record, and no complaint was made to the charge of the court before it was read to the jury. However, in appellant's motion for a new trial he complains that he was not given ample time to secure counsel to represent him, and that he was tried without counsel. In the qualification to the bill the court states: "The case was called for trial on a day of the term previous and defendant *Page 107 
having informed the court that he wanted to go out in the country to get some white men to arrange for counsel the case was passed. The offense was committed some time before court convened which was on or about March 13, 1914, and defendant, an able bodied man, had ample time to procure counsel." As thus qualified the bill presents no error. By it it is shown that the court had postponed the case to give appellant time to procure counsel, and if he had not used that time in obtaining counsel the court would have no assurance that if he again postponed it, the same plea would not be interposed when the case was called for trial the third time.
Affirmed.                                           Affirmed.